PER CURIAM.
We reverse the final judgment dismissing the plaintiffs’ complaint to foreclose the *583mortgage and remand to the trial court with directions to enter judgment for the plaintiffs in accordance with the terms of the mortgage on the authority of Campbell v. Werner, 232 So.2d 252 (Fla. 3d DCA 1970). See also Von Zamft v. Heller, 425 So.2d 156 (Fla. 3d DCA 1983); Scarfo v. Peever, 405 So.2d 1064 (Fla. 5th DCA 1981).
We have examined the issue presented by the cross-appeal and find it to be without merit.
Reversed and remanded with directions.